IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,               : No. 7 EM 2019
                                             :
                     Respondent              :
                                             :
                                             :
              v.                             :
                                             :
                                             :
 DAMIEN MIKELL,                              :
                                             :
                     Petitioner              :


                                       ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2019, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is GRANTED. Petitioner has 30 days to submit his

Petition for Allowance of Appeal.